UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 5, 2009 Aware, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-21129 Massachusetts 04-2911026 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 40 Middlesex Turnpike, Bedford, MA, 01730 (Address of principal executive offices, including zip code) (781) 276-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) xPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On March 5, 2009, Aware, Inc. (the "Company") issued a press release announcing that on March 5, 2009, the Company commenced a modified "Dutch Auction" tender offer for up to 3,500,000 shares of its common stock at a price per share of not less than $1.80 and not greater than $2.60, for a maximum aggregate purchase price of approximately $9.1 million. The shares sought in the tender offer represent approximately 15% of the Company's outstanding common stock as of February 24, 2009. The tender offer will expire at 5:00 p.m., New York City time, on April 2, 2009, unless extended by the Company. The tender offer is not contingent upon any minimum number of shares of common stock being tendered.
